DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “at least one processor configured to measure a distribution of electric potentials that changes in accordance with a change in a shape of the upper airway and restore conductivity images of an upper airway by using the measured distribution of electric potentials and extract feature information from the restored conductivity images” in lines 3-8.
Claim 2 recites the limitation “the at least one processor is further configured to measure the distribution of electric potentials by applying current via the multichannel electrode interface and measuring voltage induced by the applied current” in lines 4-6.
Claim 3 recites the limitation “the at least one processor is further configured to extract a change in an area of a region of the upper airway or a geometrical feature of the region of the upper airway by using a feature extraction algorithm” in lines 1-3.
Claim 4 recites the limitation “the at least one processor is further configured to perform removal of noise by using the data on the change in the distribution of electric potentials measured through monitoring” in lines 1-3.
Claim 5 recites the limitation “the at least one processor is further configured to perform the removal of noise by using a pattern analysis of interval data or an average value of the feature information” in lines 1-3.
Claim 6 recites the limitation “the at least one processor is further configured to measure the distribution of electric potentials at high speed so that the conductivity images of the upper airway are restored at a rate of 50 to 100 images per second” in lines 1-4.
The limitations “at least one processor…” and “the at least one processor…” in claims 1-6, as mentioned above, do not have sufficient disclosure of corresponding explicit structure described in the specification as performing the claimed functions. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although the specification describes in further detail the types of functions an algorithm could perform to accomplish the claimed functions above (see for example pages 17-22 of the specification), there is no physical structure explicitly described to accomplish the task (there is no support for at least one processor in the specification at all). While one of ordinary skill in the art at the time of the invention would be enabled to make the device disclosed, it is entirely unclear what the scope of the limitation is. Therefore, the claim limitation lacks written description and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “at least one processor configured to measure a distribution of electric potentials that changes in accordance with a change in a shape of the upper airway” in lines 3-5. However, it is unclear how a processor is able to measure electric potentials since an electrode/sensor performs this function rather than a processor. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 2 recites the limitation “the at least one processor is further configured to measure the distribution of electric potentials by applying current via the multichannel electrode interface and measuring voltage induced by the applied current” in lines 4-6. However, it is unclear how a processor is able to measure electric potentials since an electrode/sensor performs this function rather than a processor. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 6 recites the limitation “the at least one processor is further configured to measure the distribution of electric potentials at high speed so that the conductivity images of the upper airway are restored at a rate of 50 to 100 images per second” in lines 1-4. However, it is unclear how a processor is able to measure electric potentials since an electrode/sensor performs this function rather than a processor. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 3-5 are rejected as being dependent on a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suarez (US 2003/0216664) in view of Finkelstein et al., (US 2013/0217996; hereinafter Finkelstein).
Regarding claim 1, Suarez discloses a device for imaging and diagnosing a condition of obstruction of an airway by using electrical impedance tomography, the device comprising: at least one processor configured to measure a distribution of electric potentials that changes in accordance 
Suarez fails to disclose that the airway is an upper airway. However, Finkelstein teaches a device for imaging and diagnosing a condition of obstruction of an airway by using electrical impedance tomography, wherein the airway is an upper airway ([0028], [0043], [0113]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suarez such that the airway is an upper airway, as taught by Finkelstein, because the Finkelstein teaches that electrical impedance tomography is a known method for imaging and diagnosing a condition of an obstruction relating to nasal obstruction, glottic narrowing, adherent velum, pharyngeal collapse, epiglottic collapse and/or edema of posterior larynx (Finkelstein, [0028], [0043], [0113]). 
Regarding claim 2, Suarez further discloses a multichannel electrode interface including multichannel electrodes attached onto face surfaces around a region of the upper airway (electrical impedance tomography, by necessity, has multichannel electrodes and in order to image the required upper airway, the multichannel electrodes would need to be attached onto face surfaces around a region of the upper airway); wherein the at least one processor is configured to measure 
Regarding claim 3, Suarez further discloses that the at least one processor is further configured to extract a change in an area of a region of the upper airway or a geometrical feature of the region of the upper airway by using a feature extraction algorithm ([0001]-[0009], [0025], [0045]-[0047]).
Regarding claim 4, Suarez further discloses that the at least one processor is further configured to perform removal of noise by using the data on the change in the distribution of electric potentials measured through monitoring ([0038]).
Regarding claim 5, Suarez further discloses that the at least one processor is further configured to perform the removal of noise by using a pattern analysis of interval data or an average value (using a running time window) of the feature information ([0098]).
Regarding claim 12, Suarez further discloses that the time information includes intervals based on times at which obstruction of the upper airway has occurred repeatedly ([0025]: the reference may be a set of boundary voltages or a vector of impedance distributions in the region of interest, obtained in a past moment or during a time interval in the past; this may be when obstruction of the upper airway has occurred repeatedly).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suarez in view of Finkelstein, as applied to claim 1, and further in view of Sola et al. (Solà, Josep, et al. "Non-invasive monitoring of central blood pressure by electrical impedance tomography: first experimental evidence." Medical & biological engineering & computing 49.4 (2011): 409.; hereinafter Sola).
Regarding claim 6, Suarez in view of Finkelstein teaches the device of claim 1, wherein the at least one processor is further configured to measure the distribution of electric potentials at a required speed so that the conductivity images of the upper airway are restored ([0001]-[0009], [0025], [0045]-[0047]), but fails to teach that the conductivity images of the upper airway are restored at a rate of 50 to 100 images per second. However, Sola teaches a device in which the processor is configured to measure the distribution of electric potentials at high speed so that the conductivity images of the upper airway are restored at a rate of 50 to 100 images per second (pg. 411, sec. 2.2, second paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suarez in view of Finkelstein such that the processor is configured to measure the distribution potentials at high-speed so that conductivity images are restored at a rate of 50-100 images per second, as taught by Sola, because the modification would allow the impedance tomography system to better adapt to the needs of this particular intended use, detecting obstruction of the upper airway. The technology at this time has seen fps speeds of up to 1,000 fps in specific electric impedance tomography applications, and the set speed is now correlated to the particular application ( >100 for brain applications, 10-30 for basic lung respiration monitoring, >50 for cardiac/vasculature applications, etc.).
Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suarez in view of Finkelstein and Oh et al. ("Flexible electrode belt for EIT using nanofiber web dry electrodes." Physiological measurement 33.10 (2012): 1603; hereinafter Oh)
Regarding claims 9 and 10, Suarez discloses a device for imaging and diagnosing a condition of obstruction of an airway by using electrical impedance tomography, the device comprising: an electrode interface; and an imaging device configured to restore conductivity 
Suarez fails to disclose that the airway is an upper airway. However, Finkelstein teaches a device for imagine and diagnosing a condition of obstruction of an airway by using electrical impedance tomography, wherein the airway is an upper airway ([0028], [0043], [0113]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suarez such that the airway is an upper airway, as taught by Finkelstein, because the Finkelstein teaches that electrical impedance tomography is a known method for imaging and diagnosing a condition of an obstruction relating to nasal obstruction, glottic narrowing, adherent velum, pharyngeal collapse, epiglottic collapse and/or edema of posterior larynx (Finkelstein, [0028], [0043], [0113]). 
Suarez also fails to disclose that the electrode interface comprises: multichannel electrodes attached onto face surfaces around a region of the upper airway; and a protective gear configured in a shape that surrounds outsides of the multichannel electrodes, wherein the multichannel electrodes include conductive fiber electrodes are manufactured based on Ag-plated elastic fiber or PVDF nanofiber web. However, Oh teaches a device comprising a multichannel electrode interface; and an imaging device configured to restore conductivity images by using current-voltage data transferred from the multichannel electrode interface (sections 2.1.1. & 2.2.1.); 
Regarding claim 13, Suarez further discloses that the time information includes intervals based on times at which obstruction of the upper airway has occurred repeatedly ([0025]: the reference may be a set of boundary voltages or a vector of impedance distributions in the region of interest, obtained in a past moment or during a time interval in the past; this may be when obstruction of the upper airway has occurred repeatedly).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suarez in view of Finkelstein and Oh, as applied to claim 9, and further in view of Choi et al. (US 2013/0172718; hereinafter Choi).
Regarding claim 11, Suarez in view of Finkelstein and Oh teaches the device of claim 9, but fails to teach that the multichannel electrodes are arranged in a three- dimensional array 
Response to Arguments
Applicant’s arguments filed 09/16/2020 have been fully considered.
Applicant’s arguments regarding the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) related to the interpretation under U.S.C. 112(f) have been fully considered and are persuasive. Therefore, these rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), as well as the interpretation under U.S.C. 112(f), are withdrawn. 
Regarding Applicant’s argument that the combination of references fails to teach the newly amended limitations “wherein the at least one processor… performs removal of noise by using analysis of the measured distribution of electric potentials separated based on the time information related to obstruction of the upper airway” in claim 1 and “wherein the time information related to obstruction of the upper airway separates a measured distribution of electric potentials and is used to remove noise” in claim 9, Examiner respectfully disagrees. Suarez teaches using a running time window in order to achieve a further noise reduction ([0098]), wherein the time information includes intervals based on times at which obstruction of the upper airway has occurred ([0025]: the reference may be a set of boundary voltages or a vector of impedance distributions in the region 
Therefore, Examiner maintains that the rejections under Suarez remain tenable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794